Dismissed and Memorandum Opinion filed June 10, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00972-CR
____________
 
BOBBY LEE MORENO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 54,772
 

 
M E M O R
A N D U M   O P I N I O N
Appellant filed a notice of appeal from his conviction for aggravated
sexual assualt.  He also filed a motion for new trial, which the trial court
granted.  The State appealed the granting of the motion for new trial.  This
court abated appellant’s appeal pending resolution of the State’s appeal.  We
subsequently affirmed the trial court’s ruling granting the motion for new
trial.  See State v. Moreno, 297 S.W.3d 512 (Tex. App.—Houston [14th
Dist.] 2009, pet. ref’d).  Because the Court of Criminal Appeals refused the
State’s petition for discretionary review, and the time for rehearing has
passed, the ruling on the motion for new trial is final.  Therefore, appellant’s
appeal of the judgment of conviction has been rendered moot.
On May 17, 2010, this court notified
the parties of its intention to dismiss this appeal as moot.  No objection was
filed.
Accordingly, we dismiss appellant’s appeal. 
 
PER CURIAM
 
Panel consists
of Chief Justice Hedges and Justices Yates and Boyce. 
Do Not
Publish C Tex. R. App. P. 47.2(b).